Exhibit 10.1

 

PETROSHARE CORP.

 

EQUITY INCENTIVE PLAN

 

Effective August 18, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I INTRODUCTION

1

1.1

Establishment

1

1.2

Purposes

1

1.3

Effective Date; Amendment and Restatement

1

 

 

 

ARTICLE II DEFINITIONS

1

2.1

Definitions

1

2.2

Gender and Number

4

 

 

 

ARTICLE III PLAN ADMINISTRATION

4

3.1

General

4

3.2

Delegation by Committee

4

 

 

 

ARTICLE IV STOCK SUBJECT TO THE PLAN

5

4.1

Number of Shares

5

4.2

Limit on Option Grants

5

4.3

Other Shares of Stock

5

4.4

Adjustments for Stock Split, Stock Dividend, Etc.

5

4.5

General Adjustment Rules

6

4.6

Determination by the Committee, Etc.

6

4.7

No Repricing

6

 

 

 

ARTICLE V CORPORATE REORGANIZATION; CHANGE IN CONTROL

6

5.1

Adjustment of Awards

6

5.2

Assumption or Substitution of Options and Other Awards

7

5.3

Corporate Transaction

7

5.4

Limitation of Payments

7

 

 

 

ARTICLE VI PARTICIPATION

7

 

 

ARTICLE VII OPTIONS

8

7.1

Grant of Options

8

7.2

Stock Option Agreements

8

7.3

Restrictions on Incentive Options

11

7.4

Transferability

11

7.5

Shareholder Privileges

11

 

 

 

ARTICLE VIII RESTRICTED STOCK AWARDS

11

8.1

Grant of Restricted Stock Awards

11

8.2

Restrictions

11

8.3

Privileges of a Stockholder, Transferability

12

8.4

Enforcement of Restrictions

12

 

 

 

ARTICLE IX STOCK BONUSES

12

 

 

ARTICLE X OTHER COMMON STOCK GRANTS

12

 

AMENDED AND RESTATED PETROSHARE CORP. EQUITY INCENTIVE PLAN

 

i

--------------------------------------------------------------------------------


 

ARTICLE XI RIGHTS OF PARTICIPANTS

13

11.1

Service

13

11.2

Nontransferability of Awards Other Than Options

13

11.3

No Plan Funding

13

 

 

 

ARTICLE XII GENERAL RESTRICTIONS

13

12.1

Investment Representations

13

12.2

Compliance with Securities Laws

14

12.3

Changes in Accounting Rules

14

 

 

 

ARTICLE XIII OTHER EMPLOYEE BENEFITS

14

 

 

ARTICLE XIV PLAN AMENDMENT, MODIFICATION AND TERMINATION

14

 

 

 

ARTICLE XV WITHHOLDING

15

15.1

Withholding Requirement

15

15.2

Withholding With Stock

15

 

 

 

ARTICLE XVI REQUIREMENTS OF LAW

15

16.1

Requirements of Law

15

16.2

Federal Securities Law Requirements

15

16.3

Governing Law

15

 

 

 

ARTICLE XVII DURATION OF THE PLAN

16

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

PETROSHARE CORP.

 

EQUITY INCENTIVE PLAN

 

ARTICLE I
INTRODUCTION

 

1.1                                                               Establishment

 

PetroShare Corp., a Colorado corporation (hereinafter referred to, together with
its Affiliated Corporations (as defined in subsection 2.1(a)) as the “Company”
except where the context otherwise requires), established the PetroShare Corp.
Equity Incentive Plan (as the same is hereby amended, the “Plan”), now known as
the Amended and Restated PetroShare Corp. Equity Incentive Plan, effective
November 30, 2012, for certain key employees, directors, consultants and other
persons rendering substantial service to the Company. The Plan permits the grant
of Incentive Options (defined below) within the meaning of Section 422 of the
Code (defined below), Non-Qualified Options (defined below), Restricted Stock
Awards (defined below), Stock Bonuses (defined below), and other stock grants to
certain key employees of the Company and others providing valuable service to
the Company.

 

1.2                                                               Purposes

 

The purposes of the Plan are to provide those who are selected for participation
in the Plan with added incentives to continue in the long-term service of the
Company and to create in such persons a more direct interest in the future
success of the operations of the Company by relating incentive compensation to
increases in shareholder value, so that the remuneration of those participating
in the Plan is more closely aligned with the value of the Company’s stock. The
Plan is also designed to provide a financial incentive that will help the
Company attract, retain and motivate the most qualified employees and
consultants.

 

1.3                                                               Effective
Date; Amendment and Restatement

 

The initial effective date of the Plan was November 30, 2012. The Plan is
amended and restated, effective August 18, 2016, to increase the number of
shares reserved under the Plan to 10,000,000, to provide a no repricing
provision, and to provide for termination of the Plan on August 17, 2026.

 

ARTICLE II
DEFINITIONS

 

2.1                                                               Definitions

 

The following terms shall have the meanings set forth below:

 

(a)                                 “Affiliated Corporation” means any
corporation or other entity that is affiliated with the Company through stock
ownership or otherwise and is designated as an “Affiliated Corporation” by the
Board, provided, however, that for purposes of Incentive Options granted
pursuant to the Plan, an “Affiliated Corporation” means any parent or subsidiary
of the Company as defined in Section 424 of the Code.

 

1

--------------------------------------------------------------------------------


 

(b)                                 “Award” means an Option, grant of Stock
pursuant to Article VIII or other issuances of Stock hereunder.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Change in Control” shall be deemed to have
occurred if either (i) any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of either (a) the
then-outstanding shares of Stock (“Outstanding Shares”) or (b) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (“Voting Power”) or (ii) at any
time during any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new director whose election by the Board or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority thereof.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as it may be amended from time to time.

 

(f)                                   “Committee” means a committee consisting
of members of the Board who are empowered hereunder to take actions in the
administration of the Plan. If applicable, the Committee shall be so constituted
at all times as to permit the Plan to comply with Rule 16b-3 or any successor
rule promulgated under the Exchange Act. Except as provided in Section 3.2, the
Committee shall select Participants from Eligible Directors, Eligible Employees
and Eligible Consultants of the Company and shall determine the awards to be
made pursuant to the Plan and the terms and conditions thereof.

 

(g)                                  “Company” means PetroShare Corp., a
Colorado corporation, and its Affiliated Corporations.

 

(h)                                 “Disabled” or “Disability” shall have the
meaning given to such terms in Section 22(e)(3) of the Code.

 

(i)                                     “Effective Date” means the effective
date of the Plan, August 18, 2016.

 

(j)                                    “Eligible Consultants” means those
consultants and advisors to the Company who are determined, by the Committee, to
be individuals whose services are important to the Company and who are eligible
to receive Awards, other than Incentive Options, under the Plan.

 

(k)                                 “Eligible Directors” means those members of
the Board who are determined by the Board to be individuals whose services are
important to the Company and who are eligible to receive Awards under the Plan.
Eligible Directors who are not also Eligible Employees may not receive Incentive
Options.

 

(l)                                     “Eligible Employees” means those
employees (including, without limitation, officers and directors who are also
employees) of the Company or any subsidiary or division thereof, upon whose
judgment, initiative and efforts the Company is, or will become, largely
dependent for the successful conduct of its business. For purposes of the Plan,
an employee is any individual who provides

 

2

--------------------------------------------------------------------------------


 

services to the Company or any subsidiary or division thereof as a common law
employee and whose remuneration is subject to the withholding of federal income
tax pursuant to Section 3401 of the Code.

 

(m)                             “Exchange Act” shall mean the Securities
Exchange Act of 1934, as it may be amended from time to time.

 

(n)                                 “Fair Market Value” means, as of a given
date, (i) the closing price of a Share on the principal stock exchange on which
Shares are then trading, if any (or as reported on any composite index that
includes such principal exchange) on such date, or if Shares were not traded on
such date, then on the next preceding date on which a trade occurred; or (ii) if
the Stock is not traded on an exchange but is quoted on the OTCQB or OTCQX of
OTCLink, or a successor quotation system, the mean between the closing
representative bid and asked prices for the Stock on such date as reported by
the OTCQB or OTCQX or such successor quotation system; or (iii) if the Stock is
not publicly traded on an exchange and not quoted on an electronic quotation
system, the Fair Market Value of a Share shall be determined by the Committee
acting in good faith.

 

(o)                                 “Incentive Option” means an Option
designated as such and granted in accordance with Section 422 of the Code.

 

(p)                                 “Non-Qualified Option” means any Option
other than an Incentive Option.

 

(q)                                 “Option” means a right to purchase Stock at
a stated or formula price for a specified period of time. Options granted under
the Plan shall be either Incentive Options or Non-Qualified Options.

 

(r)                                    “Option Agreement” shall have the meaning
given to such term in Section 7.2 hereof.

 

(s)                                   “Option Holder” means a Participant who
has been granted one or more Options under the Plan.

 

(t)                                    “Option Period” means the period of time,
determined by the Committee, during which an Option may be exercised by the
Option Holder.

 

(u)                                 “Option Price” means the price at which each
share of Stock subject to an Option may be purchased, determined in accordance
with subsections 7.2(b) and 7.3(b).

 

(v)                                 “Participant” means an Eligible Director,
Eligible Employee or Eligible Consultant designated by the Committee from time
to time during the term of the Plan to receive one or more of the Awards
provided under the Plan.

 

(w)                               “Restricted Stock Award” means an award of
Stock granted to a Participant pursuant to Article VIII that is subject to
certain restrictions imposed in accordance with the provisions of such Section.

 

(x)                                 “Securities Act” means the Securities Act of
1933, as it may be amended from time to time.

 

(y)                                 “Share” means one whole share of Stock.

 

(z)                                  “Stock” means the common stock of the
Company, par value $0.001.

 

3

--------------------------------------------------------------------------------


 

(aa)                          “Stock Bonus” means either an outright grant of
Stock or a grant of Stock subject to and conditioned upon certain employment or
performance related goals.

 

2.2                                                               Gender and
Number

 

Except when otherwise indicated by the context, the masculine gender shall also
include the feminine gender, and the definition of any term herein in the
singular shall also include the plural.

 

ARTICLE III
PLAN ADMINISTRATION

 

3.1                                                               General

 

The Plan shall be administered by the Committee, or in the absence of
appointment of a Committee, by the entire Board. All references in the Plan to
the Committee shall include the entire Board if no Committee is appointed. In
accordance with the provisions of the Plan, the Committee shall, in its sole
discretion, select the Participants from among the Eligible Directors, Eligible
Employees and Eligible Consultants, determine the Awards to be made pursuant to
the Plan, or shares of Stock to be issued thereunder and the time at which such
Awards are to be made, fix the Option Price, period and manner in which an
Option becomes exercisable, establish the duration and nature of Restricted
Stock Award restrictions, establish the terms and conditions applicable to Stock
Bonuses, and establish such other terms and requirements of the various
compensation incentives under the Plan as the Committee may deem necessary or
desirable and consistent with the terms of the Plan. The Committee shall
determine the form or forms of the agreements with Participants that shall
evidence the particular provisions, terms, conditions, rights and duties of the
Company and the Participants with respect to Awards granted pursuant to the
Plan, which provisions need not be identical except as may be provided herein;
provided, however, that Eligible Consultants and Eligible Directors who are not
also Eligible Employees shall not be eligible to receive Incentive Options. The
Committee may from time to time adopt such rules and regulations for carrying
out the purposes of the Plan as it may deem proper and in the best interests of
the Company. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any agreement entered into
hereunder in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Committee shall
be liable for any action or determination made in good faith. The
determinations, interpretations and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

 

3.2                                                               Delegation by
Committee

 

The Committee may, from time to time, delegate, to specified officers of the
Company, the power and authority to grant Awards under the Plan to specified
groups of Eligible Employees and Eligible Consultants, subject to such
restrictions and conditions as the Committee, in its sole discretion, may
impose. The delegation shall be as broad or as narrow as the Committee shall
determine. To the extent that the Committee has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee’s exercise of authority in determining such terms and
conditions shall be construed to include the officer or officers to whom the
Committee has delegated the power and authority to make such determination. The
power and authority to grant Awards to any Eligible Employee or Eligible
Consultant who is covered by Section 16(b) of the Exchange Act or who is or may
become covered by Code Section 162(m) shall not be delegated by the Committee.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV
STOCK SUBJECT TO THE PLAN

 

4.1                                                               Number of
Shares

 

The maximum aggregate number of Shares issuable under the Plan pursuant to
Awards is ten million (10,000,000) Shares. Notwithstanding anything to the
contrary contained herein, no Award granted hereunder shall become void or
otherwise be adversely affected solely because of a change in the number of
Shares of the Company that are issued and outstanding from time to time,
provided that changes to the issued and outstanding Shares may result in
adjustments to outstanding Awards in accordance with the provisions of this
Article IV. The maximum number of Shares that may be issued under Incentive
Options is 3,000,000 Shares. The Shares may be either authorized and unissued
Shares or previously issued Shares acquired by the Company. Such maximum numbers
may be increased from time to time by approval of the Board and by the
stockholders of the Company if, in the opinion of counsel for the Company,
stockholder approval is required. The Company shall at all times during the term
of the Plan and while any Options are outstanding retain as authorized and
unissued Stock at least the number of Shares from time to time required under
the provisions of the Plan, or otherwise assure itself of its ability to perform
its obligations hereunder.

 

4.2                                                               Limit on
Option Grants

 

The maximum number of Shares with respect to which a Participant may receive
Options under the Plan during a calendar year is 1,000,000 Shares. The maximum
number may be increased from time to time by approval of the Board and by the
stockholders of the Company. No Options may be granted with respect to any
increased number of Shares until such increase has been approved by the
stockholders. Stockholder approval shall not be required for increases solely
pursuant to Section 4.4 below.

 

4.3                                                               Other Shares
of Stock

 

Any Shares that are subject to an Option that expires or for any reason is
terminated unexercised and any Shares that are subject to an Award (other than
an Option) and that are forfeited shall automatically become available for use
under the Plan, provided, however, that no more than 3,000,000 Shares may be
issued under Incentive Options.

 

4.4                                                               Adjustments
for Stock Split, Stock Dividend, Etc.

 

If the Company shall at any time increase or decrease the number of its
outstanding Shares or change in any way the rights and privileges of such Shares
by means of the payment of a stock dividend or any other distribution upon such
Shares payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and non-assessable at the time of such occurrence:  (i) the Shares as to which
Awards may be granted under the Plan, (ii) the Shares then included in each
outstanding Award granted hereunder, (iii) the exercise price of any Shares
subject to an option granted under the Plan; (iv) the maximum number of Shares
available for grant to any one person in a calendar year pursuant to
Section 4.2, (v) the maximum number of Shares available for grant pursuant to
Incentive Options, and (vi) the number of Shares subject to a delegation of
authority under Section 3.2 of this Plan.

 

5

--------------------------------------------------------------------------------


 

4.5                                                               General
Adjustment Rules

 

No adjustment or substitution provided for in this Article IV shall require the
Company to sell a fractional Share under any Option, or otherwise issue a
fractional Share, and the total substitution or adjustment with respect to each
Option and other Award shall be limited by deleting any fractional Share. In the
case of any such substitution or adjustment, the aggregate Option Price for the
total number of Shares then subject to an Option shall remain unchanged but the
Option Price per Share under each such Option shall be adjusted by the Committee
to reflect the greater or lesser number of Shares or other securities into which
the Stock subject to the Option may have been changed, and appropriate
adjustments shall be made to other Awards to reflect any such substitution or
adjustment. All adjustments to Options shall be made according to
Section 1.424-1 of the Treasury Regulations.

 

4.6                                                               Determination
by the Committee, Etc.

 

Adjustments under this Article IV shall be made by the Committee, whose
determinations with regard thereto shall be final and binding upon all parties
thereto.

 

4.7                                                               No Repricing

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Shares, other securities, or other property), stock split,
extraordinary cash dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities, or other similar
transactions), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options to reduce the exercise price of such
outstanding Options; (b) cancel outstanding Options in exchange for or
substitution of Options with an exercise price that is less than the exercise
price of the original Options; or (c) cancel outstanding Options with an
exercise price above the current stock price in exchange for cash or other
securities.

 

ARTICLE V
CORPORATE REORGANIZATION; CHANGE IN CONTROL

 

5.1                                                               Adjustment of
Awards

 

Upon the occurrence of a Corporate Transaction (as defined in Section 5.3), the
Committee may take any one or more of the following actions with respect to
outstanding Awards:

 

(a)                                 Provide that any or all Options shall become
fully exercisable regardless of whether all conditions of exercise relating to
length of service, attainment of financial performance goals or otherwise have
been satisfied;

 

(b)                                 Provide that any or all restrictions with
respect to Restricted Stock and other Awards shall lapse;

 

(c)                                  Provide for the assumption or substitution
of any or all Awards as described in Section 5.2; or

 

(d)                                 Make any other provision for outstanding
Awards as the Committee deems appropriate and consistent with applicable law.

 

6

--------------------------------------------------------------------------------


 

The Committee may also provide that any Awards that are outstanding at the time
the Corporate Transaction is closed shall expire at the time of the closing. The
Committee need not take the same action with respect to all outstanding Awards
or to all outstanding Awards of the same type.

 

5.2                                                               Assumption or
Substitution of Options and Other Awards

 

(a)                                 The Company, or the successor or purchaser,
as the case may be, may make adequate provision for the assumption of the
outstanding Options or the substitution of new options for the outstanding
Options on terms comparable to the outstanding Options or (b) the Company, or
the successor or purchaser, as the case may be, may make adequate provision for
the equitable adjustment of outstanding Awards (other than Options). Any
assumption or substitution of Options shall be made according to Section 1.424-1
of the Treasury Regulations.

 

5.3                                                               Corporate
Transaction

 

A Corporate Transaction shall include the following:

 

(a)                                 Merger; Reorganization:  the merger or
consolidation of the Company with or into another corporation or other
reorganization (other than a reorganization under the United States Bankruptcy
Code) of the Company (other than a consolidation, merger, or reorganization in
which the Company is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of Stock or a merger effected
merely to change the place of organization of the Company);

 

(b)                                 Sale:  the sale or conveyance of the
property of the Company as an entirety or substantially as an entirety (other
than a sale or conveyance in which the Company continues as a holding company of
an entity or entities that conduct the business or businesses formerly conducted
by the Company);

 

(c)                                  Liquidation:  the dissolution or
liquidation of the Company; or

 

(d)                                 Change in Control:  Change in Control.

 

5.4                                                               Limitation of
Payments. If the provisions of this Article V would result in the receipt by any
Participant of a payment within the meaning of Section 280G of the Code and the
regulations promulgated thereunder and if the receipt of such payment by any
Participant would, in the opinion of independent tax counsel of recognized
standing selected by the Company, result in the payment by such Participant of
any excise tax provided for in Sections 280G and 4999 of the Code, then the
amount of such payment shall be reduced to the extent required, in the opinion
of independent tax counsel, to prevent the imposition of such excise tax;
provided, however, that the Committee, in its sole discretion, may authorize the
payment of all or any portion of the amount of such reduction to the
Participant.

 

ARTICLE VI
PARTICIPATION

 

Participants in the Plan shall be those Eligible Employees who, in the judgment
of the Committee, are performing, or during the term of their incentive
arrangement will perform, vital services in the management, operation and
development of the Company, and significantly contribute, or are expected to
significantly contribute, to the achievement of long-term corporate economic
objectives. Eligible Consultants shall be selected from those non-employee
consultants or advisors to the Company

 

7

--------------------------------------------------------------------------------


 

who are performing services important to the operation and growth of the
Company. Eligible Directors are those whose services, in the judgment of the
Committee, are important to the Company. Participants may be granted from time
to time one or more Awards; provided, however, that the grant of each such Award
shall be separately approved by the Committee and receipt of one such Award
shall not result in automatic receipt of any other Award. Upon determination by
the Committee that an Award is to be granted to a Participant, written notice
shall be given to such person, specifying the terms, conditions, rights and
duties related thereto. Each Participant shall, if required by the Committee,
enter into an agreement with the Company, in such form as the Committee shall
determine and which is consistent with the provisions of the Plan, specifying
such terms, conditions, rights and duties. Awards shall be deemed to be granted
as of the date specified in the grant resolution of the Committee, which date
shall be the date of any related agreement with the Participant. In the event of
any inconsistency between the provisions of the Plan and any such agreement
entered into hereunder, the provisions of the Plan shall govern.

 

ARTICLE VII
OPTIONS

 

7.1                                                               Grant of
Options

 

Coincident with or following designation for participation in the Plan, a
Participant may be granted one or more Options. The Committee in its sole
discretion shall designate whether an Option is an Incentive Option or a
Non-Qualified Option; provided, however, that only Non-Qualified Options may be
granted to Eligible Consultants and to Eligible Directors who are not also
Eligible Employees; and further provided that Incentive Options may be granted
only after the shareholders have approved the Plan. The Committee may grant both
an Incentive Option and a Non-Qualified Option to an Eligible Employee at the
same time or at different times. Incentive Options and Non-Qualified Options,
whether granted at the same time or at different times, shall be deemed to have
been awarded in separate grants and shall be clearly identified, and in no event
shall the exercise of one Option affect the right to exercise any other Option
or affect the number of shares for which any other Option may be exercised. An
Option shall be considered as having been granted on the date specified in the
grant resolution of the Committee.

 

7.2                                                               Stock Option
Agreements

 

Each Option granted under the Plan shall be evidenced by a written stock option
certificate or agreement (an “Option Agreement”). An Option Agreement shall be
issued by the Company in the name of the Participant to whom the Option is
granted (the “Option Holder”) and in such form as may be approved by the
Committee. The Option Agreement shall incorporate and conform to the conditions
set forth in this Section 7.2 as well as such other terms and conditions that
are not inconsistent as the Committee may consider appropriate in each case.

 

(a)                                 Number of Shares. Each Option Agreement
shall state that it covers a specified number of shares of Stock, as determined
by the Committee.

 

(b)                                 Price. The price at which each share of
Stock covered by an Option may be purchased shall be determined in each case by
the Committee and set forth in the Option Agreement, but in no event shall the
price be less than 100% of the Fair Market Value of the Stock on the date the
Option is granted. The pricing of certain Incentive Options is further
restricted as detailed in Section 7.3.

 

(c)                                  Duration of Options; Restrictions on
Exercise. Each Option Agreement shall state the Option Period. The Option Period
must end, in all cases, not more than ten years from the date the Option is
granted. The Option Agreement shall also set forth any installment or other
restrictions on

 

8

--------------------------------------------------------------------------------


 

exercise of the Option during such period, if any, as may be determined by the
Committee. Each Option shall become exercisable (vest) over such period of time,
if any, or upon such events, as determined by the Committee.

 

(d)                                 Termination of Services, Death, Disability,
Etc. The Committee may specify the period, if any, during which an Option may be
exercised following termination of the Option Holder’s services. The effect of
this subsection 7.2(d) shall be limited to determining the consequences of a
termination and nothing in this subsection 7.2(d) shall restrict or otherwise
interfere with the Company’s discretion with respect to the termination of any
individual’s services. If the Committee does not otherwise specify, the
following shall apply:

 

(i)                                     If the services of the Option Holder are
terminated within the Option Period for “cause”, as determined by the Company,
the Option shall thereafter be void for all purposes.

 

(ii)                                  If the Option Holder becomes Disabled, the
Option may be exercised by the Option Holder within one year following the
Option Holder’s termination of services on account of Disability (provided that
such exercise must occur within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date of the Option Holder’s
termination of services because of Disability.

 

(iii)                               If the Option Holder dies during the Option
Period while still performing services for the Company or within the three-month
period referred to in (iv) below, the Option may be exercised by those entitled
to do so under the Option Holder’s will or by the laws of descent and
distribution within one year following the Option Holder’s death, (provided that
such exercise must occur within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date of the Option Holder’s
death.

 

(iv)                              If the services of the Option Holder are
terminated (which for this purpose means that the Option Holder is no longer
employed by the Company or performing services for the Company) by the Company
within the Option Period for any reason other than cause, death, or Disability,
the Option may be exercised by the Option Holder within three months following
the date of such termination (provided that such exercise must occur within the
Option Period), but not thereafter. In any such case, the Option may be
exercised only as to the shares as to which the Option had become exercisable on
or before the date of termination of employment or services.

 

(e)                                  Exercise, Payments, Etc.

 

(i)                                     Manner of Exercise. The method for
exercising each Option granted hereunder shall be by delivery to the Company of
written notice specifying the number of Shares with respect to which such Option
is exercised. The purchase of such Shares shall take place at the principal
offices of the Company within thirty (30) days following delivery of such
notice, at which time the Option Price of the Shares shall be paid in full by
any of the methods set forth below or a combination thereof. Except as set forth
in the next sentence, the Option shall be exercised when the Option Price for
the number of shares as to which the Option is exercised is paid to the Company
in full. If the Option Price is paid by means of a broker’s transaction
described in subsection 7.2(e)(ii)(C), in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker’s transaction was based has been closed and settled, unless the
Option Holder makes an irrevocable written election, at the time of exercise of
the Option, to have the exercise treated as fully effective for all purposes
upon receipt of the Option Price by the Company regardless of whether or not the
sale of the Stock by the broker is closed and settled. A properly executed
certificate or certificates representing the Shares shall be

 

9

--------------------------------------------------------------------------------


 

delivered to or at the direction of the Option Holder upon payment therefor. If
Options on less than all shares evidenced by an Option Certificate are
exercised, the Company shall deliver a new Option Certificate evidencing the
Option on the remaining shares upon delivery of the Option Certificate for the
Option being exercised.

 

(ii)                                  If the exercise price is $2,000 or less,
the exercise price shall be paid by one or a combination of the methods set
forth in subsections 7.2(e)(ii)(A) or (B) below. If the exercise price is more
than $2,000, the exercise price shall be paid by any of the following methods or
any combination of the following methods at the election of the Option Holder,
or by any other method approved by the Committee upon the request of the Option
Holder:

 

(A)                               in cash;

 

(B)                               by certified check, cashier’s check or other
check acceptable to the Company, payable to the order of the Company;

 

(C)                               by delivery to the Company of a properly
executed notice of exercise together with irrevocable instructions to a broker
to deliver to the Company promptly the amount of the proceeds of the sale of all
or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price; or

 

(D)                               by delivery to the Company for cancellation
shares of the Company’s Stock previously owned by the Optionee with a Fair
Market Value as of the date of the payment equal to the portion of the purchase
price for the Option Shares that the Optionee does not pay in cash or by use of
attestation of shares already owned by the Optionee to eliminate the need for
physical delivery of stock certificate(s) by the Optionee to the Company under
this Section 7.2(e). By use of attestation, the Optionee will be issued the
number of shares exercised reduced by the number of whole shares necessary to
pay the exercise price, or portion thereof.

 

(f)                                   Date of Grant. An Option shall be
considered as having been granted on the date specified in the grant resolution
of the Committee.

 

(g)                                  Withholding.

 

(i)                                     Non-Qualified Options. Upon exercise of
an Option, the Option Holder shall make appropriate arrangements with the
Company to provide for the amount of additional withholding required by Sections
3102 and 3402 of the Code and applicable state income tax laws.

 

(ii)                                  Incentive Options. If an Option Holder
makes a disposition (as defined in Section 424(c) of the Code) of any Stock
acquired pursuant to the exercise of an Incentive Option prior to the expiration
of two years from the date on which the Incentive Option was granted or prior to
the expiration of one year from the date on which the Option was exercised, the
Option Holder shall send written notice to the Company at the Company’s
principal place of business of the date of such disposition, the number of
shares disposed of, the amount of proceeds received from such disposition and
any other information relating to such disposition as the Company may reasonably
request. The Option Holder shall, in the event of such a disposition, make
appropriate arrangements with the Company to provide for the amount of
additional withholding, if any, required by Sections 3102 and 3402 of the Code
and applicable state income tax laws.

 

10

--------------------------------------------------------------------------------


 

7.3                                                               Restrictions
on Incentive Options

 

(a)                                 Initial Exercise. The aggregate Fair Market
Value of the Shares with respect to which Incentive Options are exercisable for
the first time by an Option Holder in any calendar year, under the Plan or
otherwise, shall not exceed $100,000. For this purpose, the Fair Market Value of
the Shares shall be determined as of the date of grant of the Option and
Incentive Options shall be taken into account in the order granted.

 

(b)                                 Ten Percent Stockholders. Incentive Options
granted to an Option Holder who is the holder of record of more than 10% of the
total combined voting power of all classes of stock of the Company shall have an
Option Price equal to at least 110% of the Fair Market Value of the Shares on
the date of grant of the Option and the Option Period for any such Option shall
not exceed five years.

 

7.4                                                              
Transferability

 

(a)                                 General Rule: No Lifetime Transfers. An
Option shall not be transferable by the Option Holder except by will or pursuant
to the laws of descent and distribution. An Option shall be exercisable during
the Option Holder’s lifetime only by him or her, or in the event of Disability
or incapacity, by his or her guardian or legal representative. The Option
Holder’s guardian or legal representative shall have all of the rights of the
Option Holder under this Plan.

 

(b)                                 No Assignment. No right or interest of any
Option Holder in an Option granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Option Holder, either voluntarily or
involuntarily, or be subjected to any lien, directly or indirectly, by operation
of law, or otherwise, including execution, levy, garnishment, attachment, pledge
or bankruptcy, except as set forth above.

 

7.5                                                               Shareholder
Privileges

 

No Option Holder shall have any rights as a shareholder with respect to any
shares of Stock covered by an Option until the Option Holder becomes the holder
of record of such Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Option Holder becomes the holder of record of such Stock.

 

ARTICLE VIII
RESTRICTED STOCK AWARDS

 

8.1                                                               Grant of
Restricted Stock Awards

 

Coincident with or following designation for participation in the Plan, the
Committee may grant a Participant one or more Restricted Stock Awards consisting
of Shares of Stock. The number of Shares granted as a Restricted Stock Award
shall be determined by the Committee.

 

8.2                                                               Restrictions

 

A Participant’s right to retain a Restricted Stock Award granted to him under
Section 8.1 shall be subject to such restrictions, including but not limited to
his continuous employment by or performance of services for the Company for a
restriction period specified by the Committee or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of service or different performance goals and objectives with
respect to different Participants, to different Restricted Stock

 

11

--------------------------------------------------------------------------------


 

Awards or to separate, designated portions of the Shares constituting a
Restricted Stock Award. In the event of the death or Disability of a
Participant, or the retirement of a Participant in accordance with the Company’s
established retirement policy, all required periods of service and other
restrictions applicable to Restricted Stock Awards then held by him shall lapse
with respect to a pro rata part of each such Award based on the ratio between
the number of full months of employment or services completed at the time of
termination of services from the grant of each Award to the total number of
months of employment or continued services required for such Award to be fully
nonforfeitable, and such portion of each such Award shall become fully
nonforfeitable. The remaining portion of each such Award shall be forfeited and
shall be immediately returned to the Company. If a Participant’s employment or
consulting services terminate for any other reason, any Restricted Stock Awards
as to which the period for which services are required or other restrictions
have not been satisfied (or waived or accelerated as provided herein) shall be
forfeited, and all shares of Stock related thereto shall be immediately returned
to the Company.

 

8.3                                                               Privileges of
a Stockholder, Transferability

 

A Participant shall have all voting, dividend, liquidation and other rights with
respect to Stock in accordance with its terms received by him as a Restricted
Stock Award under this Article VIII upon his becoming the holder of record of
such Stock; provided, however, that the Participant’s right to sell, encumber,
or otherwise transfer such Stock shall be subject to the limitations of
Section 11.2.

 

8.4                                                               Enforcement of
Restrictions

 

The Committee shall cause a legend to be placed on the Stock certificates issued
pursuant to each Restricted Stock Award referring to the restrictions provided
by Sections 8.2 and 8.3 and, in addition, may in its sole discretion require one
or more of the following methods of enforcing the restrictions referred to in
Sections 8.2 and 8.3:

 

(a)                                 Requiring the Participant to keep the Stock
certificates, duly endorsed, in the custody of the Company while the
restrictions remain in effect; or

 

(b)                                 Requiring that the Stock certificates, duly
endorsed, be held in the custody of a third party while the restrictions remain
in effect.

 

ARTICLE IX
STOCK BONUSES

 

The Committee may award Stock Bonuses to such Participants, subject to such
conditions and restrictions, as it determines in its sole discretion. Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.

 

ARTICLE X
OTHER COMMON STOCK GRANTS

 

From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grant, or otherwise. Any such arrangements shall
be subject to the general provisions of this Plan and all shares of Stock issued
pursuant to such arrangements shall be issued under this Plan.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XI
RIGHTS OF PARTICIPANTS

 

11.1                                                        Service

 

Nothing contained in the Plan or in any Option, or other Award granted under the
Plan shall confer upon any Participant any right with respect to the
continuation of his employment by, or consulting or advisory relationship with,
the Company, or membership on the Board or interfere in any way with the right
of the Company, subject to the terms of any separate employment agreement or
other contract to the contrary, at any time to terminate such services or to
increase or decrease the compensation of the Participant from the rate in
existence at the time of the grant of an Award. Whether an authorized leave of
absence, or absence in military or government service, shall constitute a
termination of service shall be determined by the Committee at the time.

 

11.2                                                        Nontransferability
of Awards Other Than Options

 

Except as provided otherwise at the time of grant or thereafter, no right or
interest of any Participant in a Restricted Stock Award (prior to the completion
of the restriction period applicable thereto), or other Award (excluding
Options) granted pursuant to the Plan, shall be assignable or transferable
during the lifetime of the Participant, either voluntarily or involuntarily, or
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. The transferability of options, if any, shall be governed by
Section 7.4  In the event of a Participant’s death, a Participant’s rights and
interests in Options, Restricted Stock Awards and other Awards shall, to the
extent provided in Article VII, Article VIII, Article IV, and Article X, be
transferable by will or the laws of descent and distribution, and payment of any
amounts due under the Plan shall be made to, and exercise of any Options may be
made by, the Participant’s legal representatives, heirs or legatees. If in the
opinion of the Committee a person entitled to payments or to exercise rights
with respect to the Plan is disabled from caring for his affairs because of
mental condition, physical condition or age, payment due such person may be made
to, and such rights shall be exercised by, such person’s guardian, conservator
or other legal personal representative upon furnishing the Committee with
evidence satisfactory to the Committee of such status.

 

11.3                                                        No Plan Funding

 

Obligations to Participants under the Plan will not be funded, trusteed, insured
or secured in any manner. The Participants under the Plan shall have no security
interest in any assets of the Company, and shall be only general creditors of
the Company.

 

ARTICLE XII
GENERAL RESTRICTIONS

 

12.1                                                        Investment
Representations

 

The Company may require any person to whom an Option, Restricted Stock Award, or
Stock Bonus is granted, as a condition of exercising such Option, or receiving
such Restricted Stock Award or Stock Bonus, to give written assurances in
substance and form satisfactory to the Company and its counsel to the effect
that such person is acquiring the Stock for his own account for investment and
not with any present intention of selling or otherwise distributing the same,
and to such other effects as the Company deems necessary or appropriate in order
to comply with Federal and applicable state securities laws. Legends evidencing
such restrictions may be placed on the Stock certificates.

 

13

--------------------------------------------------------------------------------


 

12.2                                                        Compliance with
Securities Laws

 

Each Option, Restricted Stock Award, and Stock Bonus grant shall be subject to
the requirement that, if at any time counsel to the Company shall determine that
the listing, registration or qualification of the shares subject to such Option,
Restricted Stock Award or Stock Bonus grant upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
or regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of shares thereunder, such Option, Restricted Stock Award,
or Stock Bonus grant may not be accepted or exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

 

12.3                                                        Changes in
Accounting Rules

 

Except as provided otherwise at the time an Award is granted, notwithstanding
any other provision of the Plan to the contrary, if, during the term of the
Plan, any changes in the financial or tax accounting rules applicable to
Options, Restricted Stock Awards, or other Awards shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or liabilities of the Company, the Committee shall have the
right and power to modify as necessary, any then outstanding and unexercised
Options, outstanding Restricted Stock Awards, and other outstanding Awards as to
which the applicable services or other restrictions have not been satisfied.

 

ARTICLE XIII
OTHER EMPLOYEE BENEFITS

 

The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option, the sale of shares received upon such
exercise, the vesting of any Restricted Stock Award, receipt of Stock Bonuses,
or the grant of Stock shall not constitute “earnings” or “compensation” with
respect to which any other employee benefits of such employee are determined,
including without limitation benefits under any pension, profit sharing, life
insurance or salary continuation plan.

 

ARTICLE XIV
PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may at any time terminate, and from time to time may amend or modify
the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable. No amendment shall be made to the no repricing provisions of
Section 4.7 or the Option pricing provisions of Article VII without the approval
of the Company’s shareholders.

 

No amendment, modification or termination of the Plan shall in any manner
adversely affect any Options, Restricted Stock Awards, Stock Bonuses or other
Award theretofore granted under the Plan, without the consent of the Participant
holding such Options, Restricted Stock Awards, Stock Bonuses or other Awards.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XV
WITHHOLDING

 

15.1                                                        Withholding
Requirement

 

The Company’s obligation to deliver shares of Stock upon the exercise of any
Option, the vesting of any Restricted Stock Award, or the grant of Stock shall
be subject to the Participant’s satisfaction of all applicable federal, state
and local income and other tax withholding requirements.

 

15.2                                                        Withholding With
Stock

 

At the time the Committee grants an Option, Restricted Stock Award, Stock Bonus,
other Award, or Stock, it may, in its sole discretion, grant the Participant an
election to pay all such amounts of tax withholding, or any part thereof, by
electing to transfer to the Company, or to have the Company withhold from shares
otherwise issuable to the Participant, shares of Stock having a value equal to
the amount required to be withheld or such lesser amount as may be elected by
the Participant. The value of shares of Stock to be withheld shall be based on
the Fair Market Value of the Stock on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”). Any such elections by
Participants to have shares of Stock withheld for this purpose will be subject
to the following restrictions:

 

(a)                                 All elections must be made prior to the Tax
Date.

 

(b)                                 All elections shall be irrevocable.

 

(c)                                  If the Participant is an officer or
director of the Company within the meaning of Section 16 of the Exchange Act
(“Section 16”), the Participant must satisfy the requirements of such Section 16
and any applicable rules thereunder with respect to the use of Stock to satisfy
such tax withholding obligation.

 

ARTICLE XVI
REQUIREMENTS OF LAW

 

16.1                                                        Requirements of Law

 

The issuance of Stock and the payment of cash pursuant to the Plan shall be
subject to all applicable laws, rules and regulations.

 

16.2                                                        Federal Securities
Law Requirements

 

If a Participant is an officer or director of the Company within the meaning of
Section 16, Awards granted hereunder shall be subject to all applicable
conditions required under Rule 16b-3, or any successor rule promulgated under
the Exchange Act, to qualify the Award for any exception from the provisions of
Section 16(b) of the Exchange Act available under that Rule. Such conditions
shall be set forth in the agreement with the Participant which describes the
Award or other document evidencing or accompanying the Award.

 

16.3                                                        Governing Law

 

The Plan and all agreements hereunder shall be construed in accordance with and
governed by the laws of the State of Colorado, with regard to the conflict of
laws provisions therein that would result in the application of the laws of any
other jurisdiction.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XVII
DURATION OF THE PLAN

 

Unless sooner terminated by the Board of Directors, the Plan shall terminate at
the close of business on August 17, 2026 and no Option, Restricted Stock Award,
Stock Bonus, other Award or Stock shall be granted, or offer to purchase Stock
made, after such termination. Options, Restricted Stock Awards, and other Awards
outstanding at the time of the Plan termination may continue to be exercised, or
become free of restrictions, or paid, in accordance with their terms.

 

Dated: August 18, 2016

PETROSHARE CORP.

 

a Colorado corporation

 

 

 

By:

/s/ Frederick J. Witsell

 

 

Frederick J. Witsell

 

 

President, Secretary and Director

 

16

--------------------------------------------------------------------------------